431 F.2d 712
UNITED STATES of America, Appellee,v.Bobby Ray ALLEN, Appellant.
No. 25171.
United States Court of Appeals, Ninth Circuit.
September 24, 1970.

Joseph B. Durra (argued), San Francisco, Cal., for appellant.
Tom G. Kontos (argued), Asst. U. S. Atty., Robert L. Meyer, U. S. Atty., David R. Nissen, Chief Criminal Division, Los Angeles, Cal., for appellee.
Before KOELSCH, ELY, and KILKENNY, Circuit Judges.
PER CURIAM:


1
In a jury trial, Allen was found guilty of having unlawfully transported a motor vehicle in interstate commerce. 18 U.S.C. § 2312. His challenge to the conviction is based upon his contention that he was deprived of a fair trial because of certain remarks made by the trial judge during the course of the trial and in the presence of the jury. He points to nine pages of the record and characterizes comments which there appear as "ridicule" and "rebukes" directed to counsel.


2
It is true, of course, that a trial judge must maintain, especially in a jury trial, that restraint which is essential to the dignity of the court and to the assurance of an atmosphere of impartiality. In this case, however, we cannot agree that the district judge overstepped the bounds of propriety. And even if it could be said that the several comments, considered as a whole, constituted error, the error could not have operated so as to prejudice, significantly, the rights of the accused. The evidence of his guilt was overwhelming.


3
Affirmed.